UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1609


DONNIE R. DUNN,

                  Plaintiff – Appellant,

             v.

MERIDIAN MORTGAGE INVESTORS FUND VIII, LLC; DOES 1 TO 50,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:09-cv-00018-nkm-bwc)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donnie R. Dunn, Appellant Pro Se.                Peter   Booth   Vaden,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnie R. Dunn appeals from the district court’s order

granting summary judgment in favor of Defendants in his action

alleging      violations         of    the       Truth     in     Lending       Act,     the

Homeownership        and    Equity       Protection        Act,     the     Real     Estate

Settlement     Procedures         Act,       and    the     Fair     Debt     Collection

Practices Act, and dismissing without prejudice his state law

claims against Defendants.              We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated   by    the     district       court.        Dunn    v.     Meridian        Mortgage

Investors Fund VIII, LLC, No. 3:09-cv-00018-nkm-bwc (W.D. Va.,

Moon, J., May 1, 2009).               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court    and      argument       would   not      aid   the

decisional process.

                                                                                   AFFIRMED




                                             2